DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s response and the Terminal Disclaimer filed on 26 November 2021.
This office action is made Final.
	No claims were amended.
	The double patenting rejection has been withdrawn as necessitated by the filing of the approved Terminal Disclaimer. 
Claims 1-5 are pending. Claim 1 is an independent claim.

Terminal Disclaimer
The terminal disclaimer filed on 11/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10469980, 9532164  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is continuation of 15346599, filed 11/8/2016, which is continuation of 13987520, filed 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11974258, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner is unable to support disclosing the subject matter of claim 1, in particular,  the transmission of the query is in response to receiving a touch of the touch corresponding to the icon and displaying a second user interface…showing at least one POI associated with the icon. As a result, Claim 1 does not receive the priority date of 11974258.
Therefore, in summary, Claims 1-5 receive the priority date of 13987520, filed 8/3/2013.

Drawings
The replacement drawings for all figures have been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Kreitler et al (US 20060026170, published 2/2/2006, CIP of 10849083) in further view of Pechatnikvo (US 20030229441, 2003)
As per independent claim 1, Kreitler et al discloses a 
memory of a mobile device storing a first non-browser application; a processor of the mobile device executing the first non-browser application; a display screen of the mobile device displaying a first user interface of the non-browser application; (Note: Applicant defines a “web browser application” as a “browser” (0031 of App’s spec)). Therefore, a browser, as defined by the Applicant, is a web browser (commonly known browsers at the time of Applicant’s invention are Internet Explorer, Netscape, Firefox). Thus, a non browser application is an application that isn’t a web browser. Therefore, 0114: Discloses a non-browser application/interface application used on a mobile device (client computer). 0114 discloses that an interface application, for viewing maps, could be an “another more specialized client application” such as an applet. Note: Applicant discloses an applet is a display application for displaying maps AND is different from a web browser. (0031 of App’s spec). Therefore, 
a mapping component of the non-browser application configured to communicate with an online mapping service to download map data (FIG 21, 27; Abstract, 0093, 0115; 0211-0216, 0250; Claim 1: Applet/interface application requests and receives map data from a server/service comprising stored map data (form of communicating with an online mapping service) and displaying the map data in the applet.)
the mapping component transmits a user query to the online mapping service, (Abstract; 0040, 0048, 0093, 0118-0128; 0211-213,0250: User request/query is received by the server/service) the map data includes a geo-location related to the user query, and the map displays the geo-location ((0048, 0118-0128, 0211-0213: User queries for a landmark/hotel/point of interest and a map showing the queried location is generated and display)
display a second user interface within the non-browser application including a map showing at least one point-of-interest (POI). (0057)

However, Kreitler fails to specifically disclose a GPS device of the mobile device determining a location of the mobile device, a touch screen of the mobile device 
However, Pechatnikvo discloses a GPS device of the mobile device determining a location of the mobile device (0123: Discloses a GPS unit is used to obtain the location of the client device. Furthermore, Pechatnikvo discloses the user can submit a query for a POI in response to a button/icon being selected, such as the “Navigate” button/icon. (0224) In response, the server is requested for navigation directions to the selected POI. Thus, a query is transmitted to the server for directions to the selected POI. 0183-0192 discloses that when the server receives the request for directions for the selected POI, the server is provided the starting location of the client that automatically determined by GPS. In other words, the GPS determines the location of the client which is considered the starting location of the client. The server generates a route between the two locations and sends the route to a mapping engine on the server (0194). The server creates a map involving the route that shows the user’s position and the location of the selected POI. Thus, server provides mapping of the route of the user’s current position to the selected POI. The server sends the map in segments to the user for display. (0195) While Pechatnikvo discloses the mapping of the route is shown in segments, it is implicit that one of these segments includes the showing of the selected POI on a map. This was map was generated in response to the selection of the 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of Applicant’s invention to have modified the cited art with the feature of Pechatnikvo et al since it would have provided the benefit of permitting rich, dynamic information to be downloaded rapidly and efficiently from a mapping server over a low-speed wireless link to a client device along with enabling the client to display maps to the user with enhanced speed and clarity, notwithstanding the limited communication bandwidth and display capabilities of the client device.
As per dependent claim 3, Kreilter et al discloses the map occupies less than the entire user interface (FIG 1, 6,17, 23: map only takes up a portion of the application/UI, not the entire UI/application)
As per dependent claim 4, Kreilter et al discloses the second user interface displays a list identifying the at least point-of-interest (FIG 16; 0070-0071; See also 0225; FIG 20B,C)


Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over Kreitler in further view of Pechatnikvo (US 20030229441, 2003) in further view of Appleton et al (US 20080301643, filed 5/28/2007)
As per dependent claim 2, Kreitler et al discloses communicating with the online mapping service; (FIG 5,20; 0112-0113, 0115, 0124-0128, 0205-0207; map data associated with inputted query is located and transmitted to the client); however, the cited art fails to disclose communicating with an online mapping service via API. However, Appleton et al discloses a mapping application on a mobile client requesting information from a maps server (online mapping service) via API (0045, 0139)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of Applicant’s invention to have modified the cited art with the feature of Appleton et al since it would have provided the benefit of assisting in the common requirements of retrieving information between an application client and multiple data source servers resulting in a provided method of enabling application clients to interact with disparate data providers.

Response to Arguments
Applicant's arguments filed 11/26/21 have been fully considered but they are not persuasive. 
On page 5, the Applicant indicated Claims 1-5 are pending. However, the Applicant indicated claim 11 was amended, claims 13 and 15-17 were cancelled and claims 18-20 were added. The Examiner respectfully states that only Claims 1-5 are present in this application. Claims 11, and 13-15 did not exist prior to Applicant’s recent filing (and still don’t) and claims 18-20 were not added in Applicant’s filed response on 11/26/21. The Examiner believes this paragraph was a typographical error.

On pages 5-6, in regarding to Priority, the Applicant argues that App. 11/974258 teaches the subject matter of “the transmission of the query is in response to receiving a touch of the touch corresponding to the icon and displaying a second user interface…showing at least one POI associated with the icon”. Applicant states the Examiner can find support in paragraphs 0044-0050 of 11/974258.  Thus, Applicant argues 11/974258 has support for the claimed subject; therefore, Claim 1 should receive the benefit of priority to 11/974258. However, the Examiner disagrees.
After reviewed, the Examiner indicates 0044-0050 does not teach the claimed subject matter. 11/974258 discloses, using a touch screen, touching text, not an icon. 11/974258 does not disclose or define that the icon is text. Therefore, 11/974258 discloses the transmission of the query is in response to receiving a touch of the touch corresponding to the TEXT and displaying a second user interface…showing at least one POI associated with the TEXT.  Therefore, 11/974258 does not show support for this limitation. As a result, Claim 1 does not receive the priority date of 11974258.


On page 6, in regards to the drawings, the Examiner respectfully states that the replacement drawings do not correct the issues that were previously identified. The Examiner refers to the Applicant to the drawings objection above on why issues remain present.

On page 6, in regards to the 103 rejection of claim 1, Applicant argues that Kreitler does not teach “displaying a first user interface of the non-browser application”. Applicant argues Kreitler’s applet does not have a first user interface. However, the Examiner disagrees.
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Kreitler does not teach the limitations by merely disclosing a section from Kreitler and allegedly concludes that Kreitler does not teach the limitations and does not disclose how the claim language of the claim limitations is different from the teachings of Kreitler by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different from Applicant's invention. Thus, Applicant’s arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Appellant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention 
	Furthermore, the language merely states displaying a first user interface in the non-browser application. The language does not define what a user interface is in anyway. Thus, the language is completely silent on what a user interface should be view/interpreted as. In addition, Applicant’s specification does not define the term either. Therefore, the broadest reasonable interpretation is applied. Thus, a user interface be any type of interface displayed that allows interaction. 
Based on the language of the limitation, Kreitler discloses a non-browser application/interface application used on a mobile device (client computer). 0114 discloses that an interface application, for viewing maps, could be an “another more specialized client application” such as an applet. Note: Applicant discloses an applet is a display application for displaying maps AND is different from a web browser. (0031 of App’s spec). Therefore, since Applicant discloses an applet is different/separate from a web browser, an applet is viewed as a non-browser application. In additional support of the Examiner’s rejection, the following rationale bolsters the Examiner’s rejection.
The Examiner states Kreiter clearly states in 0114 that the interface application allows user interactions. In order to allow user interactions, Kreitler’s interface application must have a user interface. In addition, Kreitler discloses an applet/interface application that displays map data in the applet. Thus, Kreitler discloses a displayed user interface.
It is also noted that Pechatnikvo was also used to teach a displayed interface because Kreitler did not teach the first user interface includes an icon. Pechatnikvo In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It would have been obvious to one of ordinary skill in the art before the effective filling date of Applicant’s invention to have modified the cited art with the feature of Pechatnikvo et al since it would have provided the benefit of permitting rich, dynamic information to be downloaded rapidly and efficiently from a mapping server over a low-speed wireless link to a client device along with enabling the client to display maps to the user with enhanced speed and clarity, notwithstanding the limited communication bandwidth and display capabilities of the client device.
Therefore, the cited art teaches this limitation/subject matter.

On pages 6-7, in regards to the 103 rejection of claim 1, Applicant argues that Kreitler does not teach “a mapping component of the non-browser application”. Applicant argues Kreitler’ does not identify or teach a mapping application/ Applicant argues that the Examiner equates applet as both the non-browser application and a mapping component. However, the Examiner disagrees.

	Furthermore, the language merely states a mapping component of the non-browser application. The language does not define what a mapping component is in anyway. Thus, the language is completely silent on what a mapping component should be view/interpreted as. In addition, Applicant’s specification does not define the term either.  Therefore, the broadest reasonable interpretation is applied. A component can be a software component.
	Based on the language of the limitation, Kreitler disclose the applet/interface application requests and receives map data from a server/service comprising stored map data (form of communicating with an online mapping service) and displaying the 
	Therefore, the cited art teaches this limitation/subject matter.

On pages 7-8, in regards to the 103 rejection of claim 1,  Applicant argues that Kreitler and Pechatnikvo does not teach the limitation “display a second user interface within the non-browser application including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon”. Applicant argues that Kreitler does not have the second interface being displayed in the non-browser application. Furthermore, Applicant argues Pechatnikvo does not show POI/points of interest. Therefore, Applicant argues that the cited art does not teach the argued limitation. 
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Kreitler and Pechatnikvo do not teach the limitations by merely disclosing a section from Kreitler and Pechatnikvo and allegedly concludes that Kreitler and Pechatnikvo do not teach the limitations and does not disclose how the claim language of the claim 
Furthermore, the Examiner respectfully states that the combination of Kreitler and Pechatnikvo, together, not individually were used to teach the limitation “display a second user interface within the non-browser application including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon””. Kreitler discloses display a second user interface within the non-browser application including a map showing at least one point-of-interest; however, Pechatnikvo was used because Kreitler did not teach all of the elements of the claim including a map based on the location of the mobile device showing at least one point-of-interest associated with the icon. Therefore, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Furthermore, the Examiner respectfully discloses that the previous office action provided a detailed explanation with reasons on why the combination of the cited art, Kreitler and Pechatnikvo, taught the argued limitations and/or subject matter. It was noted that the Examiner explained how the combination of Kreitler and Pechatnikvo taught the argued limitation as a whole in the previous office and below. As stated above, the Examiner did not use each reference as a 102 rejection, but used the combination together under a 103 rejection. Thus, the Examiner respectfully states it appears that Applicant did not follow the Examiner's complete analysis and explanation of how the combination of cited art's features was used to teach the argued limitations. Therefore, based on the language of the limitation, Kreitler display a second user interface within the non-browser application including a map showing at least one point-of-interest (POI) in para 0057. 0057 explains FIG. 2 shows a map that is updated from a 
However, Pechatnikvo discloses a GPS device of the mobile device determining a location of the mobile device (0123: Discloses a GPS unit is used to obtain the location of the client device. Furthermore, Pechatnikvo discloses the user can submit a query for a POI in response to a button/icon being selected, such as the “Navigate” button/icon. (0224) In response, the server is requested for navigation directions to the selected POI. Thus, a query is transmitted to the server for directions to the selected POI. 0183-0192 discloses that when the server receives the request for directions for the selected POI, the server is provided the starting location of the client that automatically determined by GPS. In other words, the GPS determines the location of the client which is considered the starting location of the client. The server generates a route between the two locations and sends the route to a mapping engine on the server (0194). The server creates a map involving the route that shows the user’s position and the location of the selected POI. Thus, server provides mapping of the route of the user’s current position to the selected POI. The server sends the map in segments to 
It would have been obvious to one of ordinary skill in the art before the effective filling date of Applicant’s invention to have modified the cited art with the feature of Pechatnikvo et al since it would have provided the benefit of permitting rich, dynamic information to be downloaded rapidly and efficiently from a mapping server over a low-speed wireless link to a client device along with enabling the client to display maps to the user with enhanced speed and clarity, notwithstanding the limited communication bandwidth and display capabilities of the client device.
Therefore, in conjunction, the combination of the cited art teaches the argued limitation. 

On pages 8-9, in regards to the 103 rejection, Applicant merely states that Kreiter does not teach “second user interface” in the claim limitation “wherein the map occupies less than the second user interface”. However, the Examiner disagrees.
In response, the Examiner respectfully states that Applicant's arguments that none of the cited art teaches the amended limitation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In addition, Applicant's arguments that none of the cited art teaches the amended limitation also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant's argument fails to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different.
After consideration of the amendments of the claims, the Examiner respectfully states the arguments to the claim 3 do not overcome the cited art and respectfully direct the Applicant to the rejection explained above for the reasons why the claim remains rejected under the same grounds of rejection. Furthermore, the Examiner directs the Applicant above to the previous Examiner’s response stating that Kreiter teaches a second user interface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177